     Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1518 Page 1 of 26



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     RONNELL DUNN,                                     Case No.: 19cv1554-LAB (MSB)
12                                     Petitioner,
                                                         ORDER DENYING PETITION FOR A
13     v.
                                                         WRIT OF HABEAS CORPUS AND
14     RALPH DIAZ, Secretary, et al.,                    DECLINING TO ISSUE A
                                 Respondents.            CERTIFICATE OF APPEALABILITY
15
16
17          Presently before the Court is a First Amended Petition for a Writ of Habeas Corpus
18    filed by Ronnell Dunn pursuant to 28 U.S.C. § 2254. (ECF No. 16.) Respondent has filed
19    an Answer and Petitioner a Traverse.1 (ECF Nos. 17, 21.)
20    I.    BACKGROUND
21          Petitioner, a state prisoner proceeding pro se and in forma pauperis, was convicted
22    in the San Diego County Superior Court of carjacking, robbery and being a felon in
23    possession of a firearm, for which he was sentenced to 20 years and 4 months in state
24    prison, enhanced as a result of a prior felony conviction and jury findings of personal use
25
26    1
        Although this case was referred to United States Magistrate Judge Michael S. Berg
27    pursuant to 28 U.S.C. § 636(b)(1)(B), the Court has determined that neither a Report and
      Recommendation nor oral argument are necessary for the disposition of this matter. See
28
      S.D. Cal. Civ.L.R. 71.1(d).
                                                     1
                                                                                19cv1554-LAB (MSB)
     Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1519 Page 2 of 26



 1    of a firearm. (ECF No. 11-1 at 187-92.) He claims here, as he did in state court, that his
 2    federal constitutional rights were violated by prosecutorial misconduct during closing
 3    argument (claim one), by ineffective assistance of trial counsel for failing to object to that
 4    misconduct and the cumulative effect of those two errors (claim two), and because
 5    insufficient evidence exists to support the jury verdicts and by ineffective assistance of
 6    appellate counsel for failing to raise this claim on appeal (claim three). (ECF No. 16 at 6-
 7    9, 50-62, 72-77.)
 8          Respondent answers that habeas relief is unavailable because claims one and three
 9    are procedurally defaulted, and because the state court adjudication of claims one and two
10    is neither contrary to, nor an unreasonable application of, clearly established federal law.
11    (ECF No. 17 at 5-8.) Petitioner replies in his Traverse that the state court did not clearly
12    and expressly apply an adequate and independent state procedural bar sufficient to support
13    a procedural default and unreasonably applied clearly established federal law. (ECF No.
14    21 at 1-11.) He contends he is entitled to an evidentiary hearing. (Id. at 2.)
15    II.   State Court Proceedings
16          On January 16, 2018, a jury found Petitioner guilty of carjacking, burglary and
17    possession of a firearm by a felon. (ECF No. 11-1 at 93-95.) The jury returned true
18    findings that the first two offenses were committed with the personal use of a firearm. (Id.
19    at 93-94.) Petitioner admitted he had a prior felony conviction for assault with a deadly
20    weapon which constituted a “strike” within the meaning of California’s Three Strikes law.
21    (Id. at 188.) He was sentenced on count one to ten years plus a consecutive four-year term
22    for the firearm use enhancement, on count three to a consecutive term of sixteen months,
23    and for his prior felony conviction a consecutive term of five years, with the terms on count
24    two and the remaining enhancements stayed or stricken, for a total sentence of twenty years
25    and four months in state prison. (Id. at 190-92.)
26          Petitioner appealed, raising claims one and two presented here. (ECF No. 11-10 at
27    17-24.) On December 31, 2018, the appellate court affirmed the convictions. It found the
28    prosecutorial misconduct claim had been waived by a failure to object at trial but that in

                                                    2
                                                                                  19cv1554-LAB (MSB)
     Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1520 Page 3 of 26



 1    any case there was no prosecutorial misconduct or ineffective assistance of trial counsel,
 2    and remanded for the trial court to apply a newly enacted law providing discretion to strike
 3    the prior conviction. (ECF No. 11-15, People v. Dunn, No. D073799, slip op. (Cal.App.Ct.
 4    Dec. 31, 2018).) Petitioner presented the same claims to the state supreme court in a
 5    petition for review (ECF No. 11-16), which was summarily denied on March 13, 2019.
 6    (ECF No. 11-17.) On April 19, 2019, the trial court declined to exercise its discretion to
 7    strike the prior conviction and imposed the same sentence. (ECF No. 18-1 at 4.)
 8           Petitioner raised claim three in a series of habeas petitions filed in the state superior
 9    (ECF No. 18-1 at 6-14), appellate (ECF No. 18-1), and supreme (ECF No. 18-3) courts.
10    The state supreme court summarily denied the petition (ECF No. 11-19), the appellate court
11    denied it as untimely, for failure to raise the claim on appeal, and because it is not
12    cognizable on habeas (ECF No. 18-2), and the superior court denied it for failure to raise
13    the claim on appeal and because it is not cognizable on habeas. (ECF No. 18-1 at 4-5.)
14    III.   Evidence Presented at Trial
15           Lefen Jamil testified that on June 22, 2017, he and his friend Courtney Wong drove
16    Jamil’s 2016 white Honda Accord to a park near the El Cajon Courthouse where they
17    walked around the park smoking marijuana. (ECF No. 11-6 at 6-9.) When they returned
18    to the car, Jamil saw a dark blue or navy Chevrolet Impala with three Black males sitting
19    inside parked next to his Honda with one open parking space between their cars. (Id. at
20    11.) As Jamil opened his driver’s door, a man from the Impala wearing a black t-shirt and
21    greenish-brown military style pants, who Jamil identified in court as Petitioner, approached
22    quickly, pressed a handgun to Jamil’s chest and said: “Give me your wallet, give me your
23    car and your money and your phone.” (Id. at 12-14.) Jamil recognized the gun as real
24    based on his fourteen years of experience training military personnel in weapons use. (Id.
25    at 14-16.) Jamil grabbed the gun, which Petitioner was holding in his right hand, and
26    pushed Petitioner away. (Id. at 18-19.) Petitioner pushed the gun harder into Jamil’s chest,
27    again demanded “everything,” and Jamil capitulated. (Id. at 19.) Petitioner searched Jamil
28    and took a phone from his pocket and keys from his hand. (Id. at 20-21.) Petitioner walked

                                                     3
                                                                                    19cv1554-LAB (MSB)
     Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1521 Page 4 of 26



 1    Jamil and Wong to a grassy area nearby and left them there. (Id. at 23.) Jamil watched as
 2    someone he could not see drove off with his car while the Impala drove away. (Id. at 24-
 3    25.) Jamil borrowed a phone from someone playing basketball nearby and called 911, a
 4    recording of which was played for the jury. (Id. at 26, 28.) A transcript of the call indicates
 5    Jamil described the man who robbed him as Black, 30-35 years old, short, chubby, and
 6    wearing a black shirt and brown or camo military style pants. (ECF No. 11-1 at 101.) He
 7    described the other car as a navy or black Chevrolet 500, Malibu or Impala. (Id. at 102.)
 8          Jamil retrieved his Honda from an impound yard the next day. (ECF No. 11-6 at
 9    28.) He then drove to an AM/PM market where he saw Petitioner walking into the store
10    with the same Chevrolet Impala parked at the gas pumps with a woman and child inside.
11    (Id. at 29-30.) Petitioner and Jamil made eye contact and Petitioner mouthed the words:
12    “What’s up motherfucker?” (Id. at 30.) Jamil chased Petitioner but only for a few seconds
13    because Petitioner “vanished” and because Jamil was concerned he might still be armed.
14    (Id. at 30-31.) Jamil had a new phone and took a photograph of the Impala’s license plate
15    which he emailed to Officer Bellwood. (Id. at 32.) He was contacted by Detective Stanley
16    who showed him a photographic lineup from which he identified Petitioner. (Id. at 32-33.)
17          Courtney Wong testified to the same events regarding driving to the park in Jamil’s
18    car and walking around the park smoking marijuana. (Id. at 57-62.) As he was entering
19    Jamil’s car after their walk, he felt something like a gun against his rib cage and heard a
20    man behind him say: “Give me everything you fucking got.” (Id. at 63-64.) He took off
21    his watch and offered it to the man along with his phone, who “snatched” them from his
22    hand. (Id. at 64-65.) He described that man as Black, about 5’-6” or 5’-7” tall, wearing a
23    dark hoodie, dark jeans and a White Sox ballcap. (Id. at 65-66.) That man and the man
24    who robbed Jamil, who Wong did not get a good look at, walked them away from the car
25    and told them to run. (Id. at 69-70.) They jogged to a nearby basketball court where Wong
26    turned around and saw a third man, a tall Black man wearing a white t-shirt and red hat,
27    enter Jamil’s car and drive away followed by another car parked near Jamil’s car which
28    Wong described as a dark Ford or Chrysler. (Id. at 70-73.) Wong said Jamil borrowed a

                                                     4
                                                                                   19cv1554-LAB (MSB)
     Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1522 Page 5 of 26



 1    phone from someone on the basketball court and called 911. (Id. at 73-74.) Police officers
 2    arrived a few minutes later, about 9:00 p.m. (Id. at 74, 156.)
 3          John Ampole, a San Diego Police Officer, testified that at 7:52 p.m. on June 22,
 4    2017, while in a marked police car on traffic duty, he pulled over for speeding a black
 5    Chevrolet Malibu with license plate 6ARF320 driven by Petitioner northbound on the 805
 6    freeway near Adams Avenue. (Id. at 95-102.) Body camera video showed two other men
 7    in the car and showed Petitioner signed the citation with his left hand. (Id. at 98-101.)
 8          Brandon Stanley, a Detective with the El Cajon Police Department, testified that no
 9    DNA or fingerprints were recovered from Jamil’s stolen Honda. (Id. at 105.) Detective
10    Stanley was informed by Officer Bellwood that an emailed photograph of the suspect’s car
11    showed it had license plate 6ARF320, which was registered to Petitioner. (Id. at 106.) He
12    showed a six-pack photographic lineup card with photographs of Petitioner and five other
13    individuals to Jamil, who chose Petitioner. (Id. at 106-09.) Detective Stanley described
14    Petitioner’s physical description on September 13, 2017, as 5’-4” to 5’-6” in height and
15    150 pounds. (Id. at 112.) The jury was read a stipulation that Petitioner “was convicted of
16    a felony prior to June 22, 2017,” and the prosecution rested. (Id. at 132.)
17          The defense called Marc Halcon who testified he owns a firing range and is a
18    certified firearms instructor. (Id. at 134-36.) He reviewed reports which indicated the
19    victim reported that a left-handed perpetrator held a gun to his chest with his right hand.
20    (Id. at 149.) Halcon testified that 95% of the time a right-handed person would hold a
21    handgun in this right hand while using it. (Id. at 147-48.)
22          The defense called Philip Disque, a City of El Cajon Police Officer, who testified
23    that he took a statement from Lefen Jamil about at 9:00 p.m. on June 22, 2017, while
24    accompanied by his partner Officer Bellwood. (Id. at 156.) Jamil did not say he had been
25    smoking marijuana when Officer Disque first spoke to him, but when they spoke a second
26    time with Officer Bellwood and Wong present, Jamil said he had been smoking marijuana.
27    (Id. at 157-58.) The parties stipulated that if called Officer Bellwood would testify he
28    responded to the incident on June 22, 2017, and Courtney Wong told him he and Jamil had

                                                    5
                                                                                    19cv1554-LAB (MSB)
     Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1523 Page 6 of 26



 1    smoked marijuana in their car in the parking lot, walked in the park smoking marijuana,
 2    and had returned to their car where they continued to smoke marijuana when a man
 3    approached Jamil’s side of the car, who Wong described as Black, with buzz-cut short hair,
 4    about six-feet tall, much taller than Jamil, with a heavy build wearing a short-sleeved black
 5    t-shirt, no hat and possibly a goatee. (ECF No. 11-8 at 7-8.) Wong described a second
 6    man as a Black male, 5’-6” to 5’-7” tall with no facial hair wearing blue jeans and a black
 7    t-shirt, with a heavy build and wearing a black hat with a White Sox logo. (Id. at 8.) Wong
 8    also said the car those men came from was parked three or four parking spaces away from
 9    Jamil’s car. (Id.) It was stipulated that Jamil told Officer Bellwood he was smoking
10    marijuana in his car when a man approached with a gun in his right hand who he described
11    as the same height as himself, about 5’-4” to 5’-6” tall, Black, bald, kind of chubby, 180 to
12    190 pounds, wearing a black t-shirt and brown or green military pants. (Id. at 8-9.) He
13    described their car as either a Chevrolet Impala or 500 with dark spots with only one
14    parking stall between their cars. (Id.) The defense rested and there was no rebuttal.
15          As relevant to claims one and two here, at the beginning of closing argument, just
16    after discussing the elements of the crimes and the instructions, the prosecutor remarked:
17    “Which brings us down to the core of this case. Did Mr. Dunn do these crimes? [¶]
18    Obviously, I believe he did or I wouldn’t be here telling you these things, but let’s look at
19    the evidence.” (Id. at 30-31.) Defense counsel did not object to that statement, and in fact
20    gave a similar personal opinion during closing argument that “it is incredulous to me that
21    this is the truth about the person charged,” and argued this was a case of mistaken identity
22    in that: (1) Petitioner was wearing grey sweat pants when he was issued a traffic citation
23    heading away from El Cajon about an hour before the incident; (2) Petitioner is left-handed
24    but Jamil said he held the gun in his right hand which conflicted with expert testimony,
25    (3) the victims were high on marijuana and the physical descriptions they gave the police
26    of the man who robbed Jamil did not match Petitioner’s physical description, and (4) the
27    victims’ statements to the police conflicted in numerous ways with their trial testimony.
28    (Id. at 40-52.) The jury deliberated for just under an hour before finding Petitioner guilty

                                                    6
                                                                                 19cv1554-LAB (MSB)
     Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1524 Page 7 of 26



 1    of carjacking and robbery with the personal use of a firearm and possession of a firearm by
 2    a felon. (ECF No. 11-1 at 187-88.)
 3    IV.   Petitioner’s Claims
 4          (1) The prosecutor’s remark that he believed Petitioner was guilty amounted to
 5    impermissible personal vouching for the appropriateness of a guilty verdict in violation of
 6    Petitioner’s Fifth and Fourteenth Amendment rights to due process and a fair trial. (ECF
 7    No. 16 at 6, 20-24, 72-77.)
 8          (2)   Defense counsel’s failure to object to the prosecutor’s remark violated
 9    Petitioner’s Sixth and Fourteenth Amendment right to the effective assistance of counsel,
10    and the cumulative effect of those two errors violated his Fifth and Fourteenth Amendment
11    right to due process. (Id. at 7, 24-26, 30-32, 72-77.)
12          (3) Insufficient evidence was adduced at trial to support his involvement in the
13    crimes because the unreliable, inconsistent, conflicting, false and prevaricated testimony
14    of the intoxicated witnesses is insufficient to prove Petitioner rather than one of the other
15    men present robbed Jamil and took his car, and Petitioner’s appellate counsel rendered
16    ineffective assistance by failing to raise this claim on appeal. (Id. at 9, 27-28.)
17    V.    Discussion
18          As set forth herein, habeas relief is unavailable because claims one and three are
19    procedurally defaulted and Petitioner has failed to excuse the default, and because the state
20    court adjudication of claim two is neither contrary to nor an unreasonable application of
21    clearly established federal law nor based on an unreasonable determination of the facts.
22          A.     Legal Standards
23          Under the Anti-terrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub.
24    L. No. 104-132, 110 Stat. 1214, in order to obtain federal habeas relief with respect to a
25    claim which was adjudicated on the merits in state court, a federal habeas petitioner must
26    demonstrate that the state court adjudication of the claim: “(1) resulted in a decision that
27    was contrary to, or involved an unreasonable application of, clearly established Federal
28    law, as determined by the Supreme Court of the United States; or (2) resulted in a decision

                                                     7
                                                                                   19cv1554-LAB (MSB)
     Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1525 Page 8 of 26



 1    that was based on an unreasonable determination of the facts in light of the evidence
 2    presented in the State court proceeding.” 28 U.S.C. § 2254(d).
 3          A state court’s decision may be “contrary to” clearly established Supreme Court
 4    precedent (1) “if the state court applies a rule that contradicts the governing law set forth
 5    in [the Court’s] cases” or (2) “if the state court confronts a set of facts that are materially
 6    indistinguishable from a decision of [the] Court and nevertheless arrives at a result different
 7    from [the Court’s] precedent.” Williams v. Taylor, 529 U.S. 362, 405-06 (2000). A state
 8    court decision may involve an “unreasonable application” of clearly established federal
 9    law, “if the state court identifies the correct governing legal rule from this Court’s cases
10    but unreasonably applies it to the facts of the particular state prisoner’s case.” Id. at 407.
11    In order to satisfy § 2254(d)(2), the factual findings relied upon by the state court must be
12    objectively unreasonable. Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).
13          B.     Claim one
14          Petitioner alleges in claim one that his Fifth and Fourteenth Amendment rights to
15    due process and a fair trial were violated by prosecutorial misconduct during closing
16    argument when the prosecutor said: “Obviously, I believe [Petitioner committed these
17    crimes] or I wouldn’t be here telling you these things.” (ECF No. 16 at 20-24, 72-77.) He
18    contends the prosecutor committed misconduct by providing a personal opinion Petitioner
19    was guilty, and also by indicating he would not have brought the charges if Petitioner was
20    not guilty, which implied there was evidence the jury did not know about which had been
21    discovered during the prosecutor’s investigation. (Id. at 52-57.) He argues he was
22    prejudiced by the prosecutor vouching for the strength of the evidence because the evidence
23    was weak, as (1) only Jamil identified him and the United States Supreme Court has
24    recognized that eyewitness identifications are often unreliable, (2) Jamil described the
25    gunman to the police that night as a much larger man than Petitioner, and said the gunman
26    held the gun in his right hand whereas expert testimony indicated a left-handed person like
27    Petitioner would likely have held a gun in his left hand, (3) Wong described the man who
28    robbed Jamil to police that night as at least six inches taller than Petitioner, and (4) no DNA

                                                     8
                                                                                   19cv1554-LAB (MSB)
     Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1526 Page 9 of 26



 1    or fingerprint evidence was introduced, the gun was never recovered, and Petitioner was
 2    not found in possession of any of the stolen property. (Id. at 58-61.) Respondent answers
 3    that this claim is procedurally defaulted because the state appellate court found it had been
 4    forfeited due to defense counsel’s failure to object to the prosecutor’s statement, and
 5    alternately contends the adjudication of this claim is neither contrary to, nor an
 6    unreasonable application of, clearly established federal law. (ECF No. 17-1 at 4-8.)
 7          Petitioner replies in an entirely conclusory manner that this claim is not procedurally
 8    defaulted because the state court did not clearly and expressly apply an adequate and
 9    independent state procedural bar. (ECF No. 21 at 1-2.) He argues that if the state court
10    would have applied clearly established federal law regarding sufficiency of the evidence,
11    it would have found insufficient evidence to charge him with the crimes because he was
12    not found in possession of a firearm or any stolen property and because he did not match
13    the physical description of the man who robbed Jamil. (ECF No. 21 at 4-11.)
14          Petitioner presented this claim to the state appellate and supreme courts on direct
15    appeal. (ECF Nos. 11-10 at 17-24; ECF No. 11-16 at 7-16.) The appellate court denied
16    the claim in a reasoned opinion (ECF No. 11-15), and the supreme court summarily denied
17    review. (ECF No. 11-17.) The Court applies 28 U.S.C. § 2254(d) to the last reasoned state
18    court decision, the appellate court opinion on direct appeal. See Ylst v. Nunnemaker, 501
19    U.S. 797, 803-06 (1991) (“Where there has been one reasoned state judgment rejecting a
20    federal claim, later unexplained orders upholding that judgment or rejecting the same claim
21    [are presumed to] rest upon the same ground.”) The appellate court stated:
22                Dunn contends the prosecutor committed misconduct by
            “impermissibly vouching for the appropriateness of a guilty verdict.”
23
            Anticipating the Attorney General’s forfeiture argument, Dunn further
24          contends his counsel rendered ineffective assistance by failing to object to the
            prosecutor’s remark. We reject both of Dunn’s claims.
25
26                 A. Governing Legal Principles
27
                 The applicable federal and state standards regarding prosecutorial
28          misconduct are well established. “‘A prosecutor’s . . . intemperate behavior

                                                    9
                                                                                 19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1527 Page 10 of 26



 1      violates the federal Constitution when it comprises a pattern of conduct “so
        egregious that it infects the trial with such unfairness as to make the conviction
 2
        a denial of due process.”’” (People v. Gionis (1995) 9 Cal.4th 1196, 1214
 3      (Gionis).) “Prosecutorial misconduct that falls short of rendering the trial
        fundamentally unfair may still constitute misconduct under state law if it
 4
        involves the use of deceptive or reprehensible methods to persuade the trial
 5      court or the jury.” (People v. Panah (2005) 35 Cal.4th 395, 462 (Panah).)
 6
               The standard of appellate review for assessing prejudice depends on
 7      whether the prosecutorial misconduct amounts to federal constitutional error,
        or state law error. If federal constitutional error is established, we apply the
 8
        Chapman standard and decide whether the error is harmless beyond a
 9      reasonable doubt. (See People v. Estrada (1998) 63 Cal.App.4th 1090, 1106-
        1107, citing Chapman v. California (1967) 386 U.S. 18, 24.) If the error does
10
        not rise to that level, we apply the Watson standard and determine if there is
11      a “reasonable probability that the jury would have reached a more favorable
        result absent the objectionable comments.” (People v. Sandoval (1992) 4
12
        Cal.4th 155, 184; see People v. Watson (1956) 46 Cal.2d 818, 836.)
13
               The prosecutor has wide latitude to make vigorous arguments, as long
14
        as those arguments amount to fair comment on the evidence, including
15      reasonable inferences or deductions drawn from the evidence. (People v.
        Cash (2002) 28 Cal.4th 703, 732.) However, a prosecutor is prohibited from
16
        improperly vouching for the government’s case. “Improper vouching occurs
17      when the prosecutor either (1) suggests that evidence not available to the jury
        supports the argument, or (2) invokes his or her personal prestige or depth of
18
        experience, or the prestige or reputation of the office, in support of the
19      argument.” (People v. Anderson (2018) 5 Cal.5th 372, 415 (Anderson).) “Nor
        may prosecutors offer their personal opinions when they are based solely on
20
        their experience or on other facts outside the record.” (People v. Huggins
21      (2006) 38 Cal.4th 175, 206-207 (Huggins).)
22
               “(W)hen the claim (of prosecutorial misconduct) focuses upon
23      comments made by the prosecutor before the jury, the question is whether
        there is a reasonable likelihood that the jury construed or applied any of the
24
        complained-of remarks in an objectionable fashion.” (People v. Morales
25      (2001) 25 Cal.4th 34, 44.) We evaluate the prosecutor’s statements in the
        context of the whole record (People v. Centeno (2014) 60 Cal.4th 659, 667
26
        (Centeno)), and “we ‘do not lightly infer’ that the jury drew the most
27      damaging rather than the least damaging meaning from the prosecutor’s
        statements.” (People v. Frye (1998) 18 Cal.4th 894, 970 (Frye), overruled on
28

                                                10
                                                                               19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1528 Page 11 of 26



 1      another point in People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22 (Doolin).)
        [¶] “To preserve a claim of prosecutorial misconduct for appeal, a criminal
 2
        defendant must make a timely objection, make known the basis of his
 3      objection, and ask the trial court to admonish the jury.” (People v. Brown
        (2003) 31 Cal.4th 518, 553.)
 4
 5            B. Additional Factual Background
 6
               During closing argument, the prosecutor made the following remarks,
 7      the italicized portion of which Dunn contends constitutes prosecutorial
        misconduct:
 8
 9                   “Which brings us down to the core issue of this case. Did
              Mr. Dunn do these crimes? (¶) Obviously, I believe he did or I
10
              wouldn’t be here telling you these things, but let’s look at the
11            evidence. (L.J.’s) identification of Mr. Dunn is solid. (L.J.) sat
              there for about 45 minutes last Thursday and told you exactly
12
              what happened, what he remembers. He was hit with prior
13            statements he made.” (Italics added.)
14
               The prosecutor then went on to discuss, in detail, the evidence
15      supporting the government’s case. The prosecutor described consistencies in
        L.J.’s prior statements and prior and current testimony. The prosecutor
16
        discussed C.W.’s testimony and the other, extensive evidence introduced at
17      trial. Concluding his closing argument, the prosecutor stated, “Ladies and
        gentlemen, this is proof beyond a reasonable doubt. . . . (¶) Ladies and
18
        gentlemen, that’s the guy. And I’m sure when we give you the chance today
19      after we’re done giving (our) closing arguments, you will agree that Mr. Dunn
        is guilty of these three crimes beyond a reasonable doubt.” [¶] Dunn’s
20
        counsel failed to object to any of the prosecutor’s closing argument.
21
              C. Analysis
22
23             We conclude Dunn forfeited his claim of prosecutorial misconduct by
        failing to object to the prosecutor’s remark at trial and failing to request a jury
24
        admonition. (See People v. Redd (2010) 48 Cal.4th 691, 746 (requiring
25      objection and request for jury admonition to preserve prosecutorial
        misconduct claim).) Because “any harm could easily have been cured, the
26
        contentions (of prosecutorial misconduct) are not cognizable on appeal.”
27      (People v. Carpenter (1997) 15 Cal.4th 312, 396, abrogated on another ground
        as stated in People v. Diaz (2015) 60 Cal.4th 1176, 1189-1190.)
28

                                                11
                                                                                19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1529 Page 12 of 26



 1            Even if Dunn’s claim had not been forfeited, we would conclude the
        prosecutor’s brief and fleeting remark, followed immediately by a detailed
 2
        discussion of the evidence, did not constitute prosecutorial misconduct. “A
 3      prosecutor may not express a personal opinion or belief in the guilt of the
        accused when there is a substantial danger that the jury will view the
 4
        comments as based on information other than evidence adduced at trial.”
 5      (People v. Mincey (1992) 2 Cal.4th 408, 447.) However, it is not error for a
        prosecutor to state a belief that a defendant is guilty when that comment is
 6
        immediately followed by a discussion of the evidence. (People v. Lopez
 7      (2008) 42 Cal.4th 960, 971 (Lopez).)
 8
               Here, immediately following the remark in question, the prosecutor
 9      summarized the evidence supporting a conviction. The prosecutor discussed
        L.J.’s identification of Dunn from the robbery; L.J.’s identification of the car
10
        Dunn was seen in before, during, and after the robbery; L.J.’s encounter with
11      Dunn at the gas station; L.J.’s identification of Dunn in a photographic lineup;
        the officer’s body camera footage placing Dunn in the car identified at both
12
        the robbery and the gas station; as well as the testimony of officers and the
13      other robbery victim. Because the prosecutor was giving his opinion by
        reference to evidence introduced at trial—and was not vouching for the
14
        strength of the government’s case based on personal beliefs derived from
15      matters outside the record—no misconduct occurred. (See People v. Medina
        (1995) 11 Cal.4th 694, 757-758 (prosecutor’s statement he “‘would not
16
        deceive’” the jury was not improper when the statement related to evidence
17      presented to the jury); see also Huggins, supra, 38 Cal.4th at pp. 206-207 (no
        misconduct based on prosecutor’s remarks stating “‘Please believe me.
18
        (Defense counsel) has lied through his teeth in trying to sell this story to you,’
19      “because “(i)t is not . . . misconduct to ask the jury to believe the prosecution’s
        version of events as drawn from the evidence”).)
20
21              We acknowledge it was less than ideal for the prosecutor to state, “I
         believe (Dunn) did (commit the crimes) or I wouldn’t be here telling you these
22
         things . . . .” But we have to consider this remark in the context of the whole
23       record, including the qualifying language that immediately followed, i.e., “but
         let’s look at the evidence.” Taken as a whole, the prosecutor’s closing
24
         argument did not invite the jury to convict Dunn based on the prosecutor’s
25       personal beliefs or the prestige of his office. (See Anderson, supra, 5 Cal.5th
         at p. 415 (no improper vouching where prosecutor stated, “‘I believe with all
26
         my heart that I’ve provided you with the evidence to prove’” defendant’s
27       guilt).) Dunn has failed to show any reasonable likelihood that the jury
         construed or applied the remark at issue in an objectionable fashion, and we
28

                                                12
                                                                               19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1530 Page 13 of 26



 1         do not infer the jury drew the most damaging meaning from this statement.
           (Frye, 18 Cal.4th at p. 970.) Rather than relying on personal beliefs based on
 2
           facts not in evidence, the prosecutor expressly linked his comments to the
 3         evidence. On this record, we cannot conclude that the prosecutor’s remark
           infected the trial with such unfairness that it violated Dunn’s federal
 4
           constitutional rights (Gionis, supra, 9 Cal.4th at p. 1214), or that his statement
 5         constituted a deceptive or reprehensible method of attempting to persuade the
           jury in violation of the state Constitution. (Panah, supra, 35 Cal.4th at p.
 6
           462.)
 7
                   Even if we were to find error, there was no prejudice. First, Dunn
 8
           complains of a single, brief comment by the prosecutor. (See Anderson,
 9         supra, 5 Cal.5th at p. 415 (“To the extent the prosecutor’s language, ‘I believe
           with all my heart,’ could be viewed as invoking his personal prestige or depth
10
           of experience, the brief remark could not have been prejudicial.”).)
11         Particularly where the objected to comment is followed by a discussion of the
           evidence, as here, no prejudice results. (People v. Sully (1991) 53 Cal.3d
12
           1195, 1236 (finding “no conceivable prejudice” to defendant where “a remark
13         that the prosecutor had not deceived the jury and would not lie to it—was
           brief, innocuous, and followed immediately by references to evidence bearing
14
           on witness credibility”).) Second, the court instructed the jury that arguments
15         of counsel are not evidence. We presume the jury followed these instructions.
           (Doolin, supra, 45 Cal.4th at p. 444.) Finally, the evidence of Dunn’s guilt
16
           was overwhelming. After being held up at gunpoint by Dunn, L.J. recognized
17         the defendant at a gas station the next day—where Dunn made eye contact
           with L.J. and mouthed “What’s up, motherfucker?” before running away
18
           when L.J. unsuccessfully chased after him. L.J. returned to the gas station and
19         took a photograph of Dunn’s car, and then provided the information to the
           police, leading to Dunn’s arrest. L.J. then identified Dunn from a
20
           photographic lineup. Based on this record, we reject Dunn’s claim that the
21         prosecutor’s brief remark had any effect on the verdict.
22   (ECF No. 11-15, People v. Dunn, No. D073799, slip op. at 5-11.)
23         Respondent argues the prosecutorial misconduct claim is procedurally defaulted
24   because it was not preserved on appeal due to the failure of defense counsel to object at
25   trial. (ECF No. 17-1 at 4-6.) In order to preclude federal habeas review based on a
26   procedural default, a state procedural bar must rest on a state ground which is
27   “independent” of federal law and “adequate” to bar federal review. Coleman v. Thompson,
28   501 U.S. 722, 735 (1991). To be “independent” the state law basis for the decision must

                                                   13
                                                                                  19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1531 Page 14 of 26



 1   not be interwoven with federal law. Michigan v. Long, 463 U.S. 1032, 1040-41 (1983). In
 2   order to be “adequate,” the state procedural bar must be “clear, consistently applied, and
 3   well-established at the time of the petitioner’s purported default.” Calderon v. Bean, 96
 4   F.3d 1126, 1129 (9th Cir. 1996). A claim may still be procedurally defaulted in this Court
 5   even if, as here, the state court reaches the merits in the alternative to imposing a procedural
 6   bar. See Harris v. Reed, 489 U.S. 255, 264 n.10 (1989) (holding that “as long as the state
 7   court explicitly invokes a state procedural bar rule as a separate basis for decision” the fact
 8   that the state court also reached the merits of a claim does not preclude a procedural
 9   default).
10         Respondent has the initial burden of pleading as an affirmative defense that a failure
11   to satisfy a state procedural rule forecloses federal review. Bennett v. Mueller, 322 F.3d
12   573, 586 (9th Cir. 2003). If Respondent is successful, the burden shifts to Petitioner to
13   challenge the independence or adequacy of the procedural bar. Id.
14         Respondent has carried the initial burden by identifying the contemporaneous
15   objection rule as precluding federal review of this claim. See Vansickel v. White, 166 F.3d
16   953, 957-58 (9th Cir. 1999) (holding that California’s contemporaneous objection rule
17   supports a procedural default). Petitioner states in a conclusory manner in his Traverse
18   that the state court did not impose an adequate and independent procedural bar as to his
19   claims (ECF No. 21 at 2-3) and argues that if the state court had properly applied clearly
20   established federal law to his claims it would have found the prosecutor had committed
21   misconduct. (Id. at 2-11.) Because Petitioner has failed to satisfy his burden of challenging
22   the independence or adequacy of the state procedural bar, his prosecutorial misconduct
23   claim is procedurally defaulted. Bennett, 322 F.3d at 586.
24         The Court can address the merits of a procedurally defaulted claim if Petitioner can
25   demonstrate cause for his failure to satisfy the state procedural rule and prejudice arising
26   from the default, or if a fundamental miscarriage of justice would result from the Court not
27   reaching the merits of the defaulted claim. Coleman, 501 U.S. at 750. Petitioner alleges
28   his trial counsel was ineffective in failing to object, which, if true, could establish cause to

                                                    14
                                                                                   19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1532 Page 15 of 26



 1   excuse the default. See Murray v. Carrier, 477 U.S. 478, 488 (1986) (“[I]f the procedural
 2   default is the result of ineffective assistance of counsel, the Sixth Amendment itself
 3   requires the responsibility for the default be imputed to the State.”) However, as set forth
 4   in the discussion of clam two below, Petitioner has not established constitutionally
 5   ineffective assistance of trial counsel in failing to object. He has therefore failed to
 6   demonstrate cause to excuse the default. He is also unable to establish prejudice because
 7   he would not be entitled to federal habeas relief even were the Court to address the merits
 8   of the claim. As discussed in claim two below, the state court correctly found that the brief
 9   statement by the prosecutor did not rise to the level of a federal constitutional violation
10   because it was immediately linked to a discussion of the evidence, making it unlikely the
11   jury would have ignored their repeated instructions that they were to base their verdict on
12   the evidence presented at trial and the law as given by the trial judge, and to ignore any
13   argument of counsel which conflicted with that law and evidence. See Greer v. Miller, 483
14   U.S. 756, 765 (1987) (holding that “to constitute a due process violation, prosecutorial
15   misconduct must be ‘of sufficient significance to result in the denial of the defendant’s
16   right to a fair trial.’”), quoting United States v. Bagley, 473 U.S. 667, 676 (1985). In
17   addition, as evident in the discussion regarding sufficiency of the evidence in claim three
18   below, a fundamental miscarriage of justice would not result from a default because there
19   is strong evidence of Petitioner’s guilt. See Schlup v. Delo, 513 U.S. 298, 316 (1995)
20   (holding that a showing of fundamental unfairness needed to overcome a procedural default
21   requires a presentation of “evidence of innocence so strong that a court cannot have
22   confidence in the outcome of the trial.”)
23         Accordingly, habeas relief is denied as to claim one on the basis it is procedurally
24   defaulted.
25         C.     Claim two
26         Petitioner alleges in claim two he received constitutionally ineffective assistance of
27   counsel by his trial counsel’s failure to object to the statement by the prosecutor expressing
28   a personal belief the evidence warranted a guilty verdict. (ECF No. 16 at 9, 24-26.) He

                                                   15
                                                                                 19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1533 Page 16 of 26



 1   argues that although the state appellate court correctly identified Strickland v. Washington,
 2   466 U.S. 668 (1984) as the federal law applicable to this claim, it unreasonably applied it.
 3   (Id. at 25.) He argues that under a proper application of Strickland he was prejudiced by
 4   his counsel’s failure to object because the weak evidence of his guilt was overcome by the
 5   prosecutor’s vouching for its strength. (Id. at 25-26.)
 6         Respondent answers that the state appellate court’s denial of this claim, on the basis
 7   the remark did not rise to the level of prosecutorial misconduct so as to warrant an
 8   objection, but even if a reasonable attorney might have objected defense counsel may have
 9   made a tactical decision not to object, does not involve an unreasonable application of
10   Strickland. (ECF No. 17-1 at 7-8.) Petitioner replies that the state court did not sufficiently
11   articulate how it applied the Strickland standard, and that it is clear his trial counsel
12   conspired with the prosecutor to convict him because they both obviously knew there was
13   insufficient evidence of his guilt. (ECF No. 21 at 10-11.)
14         The appellate court opinion on direct appeal is the last reasoned state court decision
15   with respect to claim two. It states:
16                As already discussed, a claim of prosecutorial misconduct is preserved
           for appeal only if the defendant makes a timely objection and requests an
17
           admonition to cure any alleged harm. (Centeno, supra, 60 Cal.4th at p. 674;
18         People v. Thornton (2007) 41 Cal.4th 391, 454.) However, “(a) defendant
           whose counsel did not object at trial to alleged prosecutorial misconduct can
19
           argue on appeal that counsel’s inaction violated the defendant’s constitutional
20         right to the effective assistance of counsel.” (Lopez, supra, 42 Cal.4th at p.
           966.) Recognizing his claim of prosecutorial misconduct was forfeited
21
           because there was no objection, Dunn alternatively contends his counsel
22         rendered ineffective assistance by failing to object.
23
                  To prevail on an ineffective assistance of counsel claim, Dunn “bears
24         the burden of showing by a preponderance of the evidence that (1) counsel’s
           performance was deficient because it fell below an objective standard of
25
           reasonableness under prevailing professional norms, and (2) counsel’s
26         deficiencies resulted in prejudice.” (Centeno, supra, 60 Cal.4th at p. 674; see
           Strickland v. Washington (1984) 466 U.S. 668, 687 (Strickland).)
27
28   ///

                                                   16
                                                                                  19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1534 Page 17 of 26



 1                 Because we have concluded no prosecutorial misconduct occurred, the
            failure of Dunn’s counsel to object did not constitute ineffective assistance of
 2
            counsel. (People v. Lucas (1995) 12 Cal.4th 415, 494 (“failure to object was
 3          not ineffective assistance of counsel, as no prejudicial prosecutorial
            misconduct occurred”).) On direct appeal, we “‘will reverse convictions on
 4
            the ground of inadequate counsel only if the record on appeal affirmatively
 5          discloses that counsel had no rational tactical purpose for his act or
            omission.’” (People v. Zapien (1993) 4 Cal.4th 929, 980.) Here, where the
 6
            prosecutor’s remark was brief and immediately followed by a discussion of
 7          the evidence, defense counsel could have made a rational tactical decision not
            to object. (See People v. Maury (2003) 30 Cal.4th 342, 419 (“(D)eciding
 8
            whether to object is inherently tactical, and the failure to object will rarely
 9          establish ineffective assistance.”).) Even assuming reasonable counsel would
            have objected and the court would have provided an admonition, there is no
10
            reasonable probability that the result in this case would have been different.
11          (Strickland, supra, 466 U.S. at p. 694 (“A reasonable probability is a
            probability sufficient to undermine confidence in the outcome.”).) Given the
12
            overwhelming evidence of Dunn’s guilt, Dunn suffered no prejudice by his
13          counsel’s failure to object to the prosecutor’s remark.
14   (ECF No. 11-15, People v. Dunn, No. D073799, slip op. at 11-13.)
15          For ineffective assistance of counsel to provide a basis for federal habeas relief,
16   Petitioner must show counsel’s performance was deficient, which “requires showing that
17   counsel made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed
18   the defendant by the Sixth Amendment.” Strickland, 466 U.S. at 687. He must also show
19   counsel’s deficient performance prejudiced the defense, which requires showing that
20   “counsel’s errors were so serious as to deprive [Petitioner] of a fair trial, a trial whose result
21   is reliable.” Id. To show prejudice, Petitioner need only demonstrate “a probability
22   sufficient to undermine confidence in the outcome.” Id. at 694.
23         “Surmounting Strickland’s high bar is never an easy task.” Padilla v. Kentucky, 559
24   U.S. 356, 371 (2010). “The standards created by Strickland and section 2254(d) are both
25   highly deferential and when the two apply in tandem, review is ‘doubly’ so.” Richter, 562
26   U.S. at 105. The standards are “difficult to meet” and “demands that state court decisions
27   be given the benefit of the doubt.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).
28   ///

                                                     17
                                                                                    19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1535 Page 18 of 26



 1         The appellate court identified and applied both prongs of the Strickland standard. It
 2   found defense counsel was not deficient in failing to object to a remark which did not rise
 3   to the level of prosecutorial misconduct, but that even if a reasonable attorney may have
 4   objected, it was just as reasonable that defense counsel had a tactical reason not to object
 5   to the brief comment which, because it was immediately followed by a review of the
 6   evidence, the jury was unlikely to have construed to be vouching. The court also found
 7   Petitioner was not prejudiced by the failure to object because an objection would have
 8   generated an admonishment to the jury which would have merely repeated their instruction
 9   that the argument of counsel is not evidence, and that Strickland prejudice was particularly
10   unlikely in light of the overwhelming evidence of Petitioner’s guilt.
11         As to the first prong, Petitioner has not overcome the strong presumption that his
12   counsel’s failure to object fell “within the wide range of reasonable professional
13   assistance.” Strickland, 466 U.S. at 689; see also Yarborough v. Gentry, 540 U.S. 1, 5
14   (2003) (recognizing a strong presumption counsel took actions “for tactical reasons rather
15   than through sheer neglect”), citing Strickland, 466 U.S. at 690 (holding that counsel is
16   “strongly presumed” to make decisions in the exercise of professional judgment). The
17   prosecutor’s remark did not amount to prosecutorial misconduct, which requires it to be
18   “of sufficient significance to result in the denial of [Petitioner]’s right to a fair trial.”
19   Bagley, 473 U.S. at 676. The remark had very little significance in that it was followed by
20   a discussion of the evidence which placed it in context, and because moments before the
21   prosecutor’s remark the jury was reminded by the trial judge of their instruction that the
22   remarks of counsel were not evidence. (ECF No. 18-1 at 26-27: “Remember the arguments
23   of counsel are not evidence. If either attorney misstates the evidence or law, you will rely
24   on the evidence presented in the trial and the law as presented by me.”) In addition, rather
25   than object to a statement which did not rise to the level of prosecutorial misconduct,
26   defense counsel chose to respond to the prosecutor’s remark by informing the jury of her
27   own personal belief the evidence did not warrant a guilty verdict. (ECF No. 11-8 at 45:
28   “[I]t is incredulous to me that this is the truth about the person charged.”) Thus, an

                                                  18
                                                                                19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1536 Page 19 of 26



 1   objection would have merely drawn an admonition identical to the instruction the jury was
 2   reminded of moments earlier and would have likely stopped defense counsel from
 3   expressing her own personal opinion to the jury. See Strickland, 466 U.S. at 689 (“There
 4   are countless ways to provide effective assistance in any given case. Even the best criminal
 5   defense attorneys would not defend a particular client in the same way.”) The state court
 6   application of the Strickland performance prong is objectively reasonable. Id. at 687
 7   (holding that deficient performance “requires showing that counsel made errors so serious
 8   that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth
 9   Amendment.”)
10         The state court also correctly found that even if a reasonable defense counsel might
11   have objected, there was no Strickland prejudice because any curative instruction would
12   have merely repeated the instruction that the jury was to rely on the evidence as presented
13   at trial and the law as given by the trial judge to reach a verdict, and not the argument of
14   counsel if it conflicted with those in any way. Petitioner has not shown “a probability
15   sufficient to undermine confidence in the outcome” required to demonstrate Strickland
16   prejudice, see id. at 694, because the jurors are presumed to understand and follow the
17   instructions they are given.    Weeks v. Angelone, 528 U.S. 225, 234 (2000).            That
18   presumption can be overcome where there is “a strong likelihood that the effect of the
19   [error] would be devastating to the defendant.” Greer, 483 U.S. at 766 n.8 (1987).
20   Petitioner argues that the prosecutor’s vouching for the strength of the evidence mattered
21   because the eyewitness identification of him as the perpetrator was weak. However, the
22   jury heard evidence of the physical descriptions of the men who robbed Jamil and Wong
23   given to the police that night by them and heard argument of both counsel regarding
24   inconsistencies between those descriptions and Petitioner’s physical description when he
25   was arrested several months later. In addition, Jamil testified he stood face to face with
26   Petitioner during the crimes, that they recognized each other the next day when they
27   happened upon each other while Petitioner was near the car used in the crimes, which was
28   registered to him, and Petitioner ran away, and Jamil identified Petitioner in a photographic

                                                  19
                                                                                19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1537 Page 20 of 26



 1   lineup and in person at trial. As discussed in claim three below, the Court rejects
 2   Petitioner’s argument that eyewitness testimony alone is insufficient to support the guilty
 3   verdicts in the absence of physical evidence and with inconsistent police statements. See
 4   Tibbs v. Florida, 457 U.S. 31, 45 n. 21 (1982) (finding that eyewitness testimony alone is
 5   sufficient to satisfy the sufficiency of evidence standard for federal due process). Because
 6   defense counsel’s failure to object does not “undermine confidence in the outcome” of the
 7   trial, the state court determination that Petitioner was not prejudiced by his counsel’s failure
 8   to object, like the finding of a lack of deficient performance, is objectively reasonable.
 9   Strickland, 466 U.S. at 694; see also Kimmelman v. Morrison, 477 U.S. 365, 374 (1986)
10   (“The essence of an ineffective-assistance claim is that counsel’s unprofessional errors so
11   upset the adversarial balance between defense and prosecution that the trial was rendered
12   unfair and the verdict rendered suspect.”); Strickland, 466 U.S. at 687 (“Representation is
13   constitutionally ineffective only if it ‘so undermined the proper functioning of the
14   adversarial process’ that the defendant was denied a fair trial.”)
15         In the final aspect of claim two, Petitioner claims the cumulative effect of the
16   prosecutorial misconduct and ineffective assistance of counsel violated federal due process.
17   (ECF No. 16 at 57-63.) The last reasoned decision of the state court as to this claim is
18   contained in a footnote in the appellate court opinion on direct appeal, which states:
19                Dunn also contends the cumulative prejudice of the prosecutor’s
           misconduct and his counsel’s ineffective assistance warrants reversal of his
20
           convictions. We have rejected Dunn’s claims of misconduct and ineffective
21         assistance of counsel. Whether viewed individually or in combination, Dunn
           has not established prejudicial error. (People v. Martinez (2003) 31 Cal.4th
22
           673, 704.)
23
24   (ECF No. 11-15, People v. Dunn, No. D073799, slip op. at 13 n.3.)
25         The Ninth Circuit, applying AEDPA, has stated that: “The Supreme Court has
26   clearly established that the combined effect of multiple trial court errors violates due
27   process where it renders the resulting trial fundamentally unfair.” Parle v. Runnels, 505
28   F.3d 922, 927 (9th Cir. 2007), citing Chambers v. Mississippi, 410 U.S. 284, 298, 302-03

                                                    20
                                                                                   19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1538 Page 21 of 26



 1   (1973). Where “there are a number of errors at trial, ‘a balkanized, issue-by-issue harmless
 2   error review’ is far less effective than analyzing the overall effect of all the errors in the
 3   context of the evidence introduced at trial against the defendant.” United States v.
 4   Frederick, 78 F.3d 1370, 1381 (9th Cir. 1996), quoting United States v. Wallace, 848 F.2d
 5   1464, 1476 (9th Cir. 1988). “Where the government’s case is weak, a defendant is more
 6   likely to be prejudiced by the effect of cumulative errors.” Frederick, 78 F.3d at 1381.
 7         As set forth above, there are no errors to accumulate. Even if there were, this is not
 8   a case where the evidence was weak. Rather, as discussed below in claim three, Petitioner
 9   and the victim were face to face during the crimes, the victim recognized Petitioner the
10   next day near the car used in the crimes, which was registered to Petitioner, causing
11   Petitioner to flee, and thereafter identified Petitioner in a photographic lineup and at trial.
12   Even if the prosecutor’s remark and defense counsel’s failure to object were trial errors,
13   the state court’s determination that they did not cumulatively violate due process is
14   objectively reasonable because, as with the individual claims, confidence in the outcome
15   of the trial has not been undermined by the prosecutor’s statement or defense counsel’s
16   failure to object. See Parle, 505 F.3d at 928 (“[T]he fundamental question in determining
17   whether the combined effect of trial errors violated a defendant’s due process rights is
18   whether the errors rendered the criminal defense ‘far less persuasive,’ and thereby had a
19   ‘substantial and injurious effect or influence’ on the jury’s verdict.”), quoting Chambers,
20   410 U.S. at 294 and Brecht v. Abrahamson, 507 U.S. 619, 637 (1993).
21         The state court adjudication of claim two is neither contrary to, nor an unreasonable
22   application of, clearly established federal law. Neither is there any basis to find it is based
23   on an unreasonable determination of the facts in light of the evidence presented in the state
24   court proceedings. Accordingly, habeas relief is denied as to claim two.
25         D.     Claim three
26         In his final claim, Petitioner argues that the unreliable, inconsistent, conflicting, false
27   and prevaricated testimony of the intoxicated victims is insufficient to prove he robbed
28   Jamil and took his car in light of the absence of physical evidence, the fact that he was not

                                                    21
                                                                                   19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1539 Page 22 of 26



 1   found in possession of the gun or the stolen property, and the inconsistencies in the victims’
 2   description of the robber. (ECF No. 16 at 9, 27-28.) He also claims his appellate counsel
 3   rendered ineffective assistance by failing to raise this claim on appeal. (Id. at 28.)
 4         Respondent answers that this claim is procedurally defaulted as a result of the
 5   application by the state court of a procedural bar prohibiting raising claims on state habeas
 6   which could have been but were not raised on direct appeal. (ECF No. 17-1 at 5.)
 7   Petitioner replies it was only after his appeal was final he discovered that if the state courts
 8   had been given the opportunity to apply the federal constitutional standards for
 9   insufficiency of the evidence as set forth in Jackson v. Virginia, 443 U.S. 307, 319 (1979)
10   and In re Winship, 397 U.S. 358, 363-64 (1970), they would have found insufficient
11   evidence to establish guilt and would have granted relief on his prosecutorial misconduct
12   and ineffective assistance of counsel claims. (ECF No. 21 at 4-5.)
13         The last reasoned state court opinion regarding both aspects of this claim is the
14   appellate court order denying habeas relief, which stated:
15                Dunn is not entitled to habeas corpus relief. Filed more than two years
           after he was convicted with no explanation for the delay, the petition is barred
16
           as untimely. (In re Reno (2012) 55 Cal.4th 428, 459-460; In re Swain (1949)
17         34 Cal.2d 300, 302.) The petition is further barred because the claims of
           instructional error and insufficiency of the evidence could have been, but were
18
           not, urged on appeal. (In re Reno, supra, at p. 490; In re Dixon (1953) 41
19         Cal.2d 756, 759.) “In this state a defendant is not permitted to try out
           his contentions piecemeal by successive proceedings attacking the validity
20
           of the judgment against him.” (In re Connor (1940) 16 Cal.2d 701,
21         705.) Additionally, “claims of the insufficiency of evidence to support
           a conviction are not cognizable in a habeas corpus proceeding.” (In re
22
           Reno, supra, at p. 505.)
23
24   (ECF No. 18-2, In re Dunn, No. D077447, order at 2 (Cal.App.Ct. Apr. 9, 2020).)
25         With respect to the insufficiency of the evidence aspect of claim three, Respondent
26   correctly observes that the state court application of California’s Dixon bar, which provides
27   that state habeas is not available for claims which could have been raised on appeal but
28   were not, has been found to be an adequate and independent state procedural bar sufficient

                                                    22
                                                                                   19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1540 Page 23 of 26



 1   to uphold a procedural default in this Court. See Johnson v. Lee, 578 U.S. __, 136 S.Ct.
 2   1802, 1807 (2016) (holding that California’s Dixon bar is adequate to support a procedural
 3   default); Park v. California, 202 F.3d 1146, 1152 (9th Cir. 2000) (holding that California’s
 4   Dixon rule is independent of federal law when applied after 1988). Accordingly, the
 5   insufficiency of the evidence aspect of claim three is procedurally defaulted.
 6         With respect to the ineffective assistance of appellate counsel aspect of claim three,
 7   the state appellate court order denying habeas relief did not refer to it specifically as it did
 8   the insufficiency of the evidence claim but denied the petition in which it was raised as
 9   untimely. California’s timeliness rule is also adequate and independent so as to support a
10   procedural default in federal court. See Walker v. Martin, 562 U.S. 307, 312-21 (2011)
11   (holding that California’s timeliness rule is clearly established and consistently applied);
12   Bennett, 322 F.3d at 582-83 (holding that California’s timeliness rule is independent of
13   federal law). Accordingly, both aspects of claim three are procedurally defaulted.
14         As with claim one, in order for this Court to address the merits of claim three,
15   Petitioner must demonstrate cause for his failure to satisfy the state procedural rules and
16   prejudice arising from the defaults, or that a fundamental miscarriage of justice would
17   result from the Court not reaching the merits of the defaulted claim. Coleman, 501 U.S. at
18   750. Petitioner cannot rely on his claim of ineffective assistance of appellate counsel to
19   excuse the default because that claim is procedurally defaulted. See Edwards v. Carpenter,
20   529 U.S. 446, 451 (2000) (holding that a claim of ineffective assistance of counsel can only
21   be used to establish cause to excuse a default if it was presented to the state court and not
22   procedurally defaulted).
23         Petitioner contends in his Traverse he has shown cause because: “After exhausting
24   his appeal Dunn discover [sic] based on the trial transcripts, and clearly established U.S.
25   Supreme Court case laws . . . there was no substantial evidence to support any of the”
26   charges in this case. (ECF No. 21 at 4.) Even if Petitioner could demonstrate cause by
27   showing he was unable to identify claim three until it was too late to present it to the state
28   court, there is no prejudice because both aspects of claim three lack merit. He correctly

                                                    23
                                                                                   19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1541 Page 24 of 26



 1   identifies the federal constitutional standards applicable to a claim of insufficiency of the
 2   evidence as Winship and Jackson. See Winship, 397 U.S. at 364 (“[T]he Due Process
 3   Clause protects the accused against conviction except upon proof beyond a reasonable
 4   doubt of every fact necessary to constitute the crime with which he is charged.”); Jackson,
 5   443 U.S. at 324 (holding that the Fourteenth Amendment’s Due Process Clause is violated,
 6   and an applicant is entitled to federal habeas corpus relief, “if it is found that upon the
 7   record evidence adduced at the trial no rational trier of fact could have found proof of guilt
 8   beyond a reasonable doubt.”) However, he has not satisfied those standards.
 9         The evidence presented to the jury was that Jamil stood face to face with the
10   Petitioner while being robbed at gunpoint, allowing him an excellent opportunity to see
11   Petitioner. The victim then recognized Petitioner when they happened upon each other the
12   next day and was recognized in turn by Petitioner who mouthed the words: “What’s up
13   motherfucker” when they made eye contact. Petitioner fled, showing a consciousness of
14   guilt, and the victim photographed the license plate of the car used in the crimes which was
15   registered to Petitioner. The victim then chose Petitioner’s photograph from a line up and
16   identified him in court at trial. The Jackson standard is clearly satisfied by that evidence.
17   See Coleman v. Johnson, 566 U.S. 650, 656 (2012) (“The jury in this case was convinced,
18   and the only question under Jackson is whether that finding was so insupportable as to fall
19   below the threshold of bare rationality.”); Jackson, 443 U.S. at 319, 324 (holding that
20   federal habeas courts must consider the evidence “in the light most favorable to the
21   prosecution,” and must respect the province of the jury to determine the credibility of
22   witnesses, resolve evidentiary conflicts, and draw reasonable inferences from proven facts
23   by assuming the jury resolved all conflicts in a manner that supports the verdict). His
24   contention that the eyewitnesses, both of whom testified at trial, gave inconsistent
25   statements or unreliable identifications does not support a Jackson claim. See Schlup, 513
26   U.S. at 330 (“[U]nder Jackson, the assessment of the credibility of witnesses is generally
27   beyond the scope of review.”) Likewise, his argument that the lack of physical evidence
28   tying him to the crimes and the fact that he was not found in possession of any of the stolen

                                                   24
                                                                                 19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1542 Page 25 of 26



 1   property does not demonstrate insufficiency of the evidence. See Tibbs, 457 U.S. at 45 n.
 2   21 (finding that eyewitness testimony alone is sufficient to satisfy the Jackson standard).
 3         The ineffective assistance of appellate counsel claim based on a failure to raise the
 4   meritless insufficiency of the evidence claim is also without merit. See Smith v. Robbins,
 5   528 U.S. 259, 285-88 (2000) (holding that appellate counsel’s failure to raise a meritless
 6   claim does not constitute constitutionally ineffective assistance of counsel). For the same
 7   reasons, Petitioner has not shown a miscarriage of justice arising from the default of any
 8   claim. See Schlup, 513 U.S. at 316 (holding that a showing of fundamental unfairness
 9   needed to overcome a procedural default requires a presentation of “evidence of innocence
10   so strong that a court cannot have confidence in the outcome of the trial.”)
11         Accordingly, habeas relief is denied as to claim three on the basis it is procedurally
12   defaulted and, even if Petitioner could overcome the default, it is without merit.
13         Petitioner’s request for an evidentiary hearing in his Traverse (ECF No. 21 at 2) is
14   denied because, even assuming the allegations in his First Amended Petition are true, the
15   state court record provides an adequate basis to adjudicate his claims. See Campbell v.
16   Wood, 18 F.3d 662, 679 (9th Cir. 1994) (holding that an evidentiary hearing is not
17   necessary where the federal claim can be denied on the basis of the state court record, and
18   where the allegations, even if true, do not provide a basis for relief).
19   VI.   Certificate of Appealability
20          “[T]he only question [in determining whether to grant a Certificate of Appealability]
21   is whether the applicant has shown that jurists of reason could disagree with the district
22   court’s resolution of his constitutional claims or that jurists could conclude the issues
23   presented are adequate to deserve encouragement to proceed further.” Buck v. Davis, 580
24   U.S. ___, 137 S.Ct. 759, 773 (2017). Under that standard, the Court finds that a Certificate
25   of Appealability is not appropriate as to any claim or procedural issue presented in the First
26   Amended Petition.
27   ///
28   ///

                                                   25
                                                                                 19cv1554-LAB (MSB)
 Case 3:19-cv-01554-LAB-MSB Document 22 Filed 12/01/20 PageID.1543 Page 26 of 26



 1   VII. Conclusion and Order
 2         Based on the foregoing, the First Amended Petition for a Writ of Habeas Corpus
 3   (ECF No. 16) is DENIED and the Court DECLINES to issue a Certificate of
 4   Appealability.
 5         The Clerk of Court shall enter judgment accordingly.
 6   DATED: December 1, 2020              _____________________________________
 7                                        Hon. Larry A. Burns
                                          Chief United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               26
                                                                               19cv1554-LAB (MSB)
